PER curiam:
I-I
El asunto ante nos se inició con una queja presentada el 7 de julio de 1999 por el Sr. Rafael Delgado Candelas, Vi-cepresidente del Departamento de Hipotecas de la Compa-ñía Popular Finance, contra el Ledo. Roberto Vargas Cin-trón por motivo de sus servicios profesionales como notario; Alegó que el licenciado Vargas Cintrón incumplió con sus deberes al: (i) no presentar en el Registro de la Propiedad alrededor de ciento setenta (170) escrituras de hipotecas autorizadas por él en 1997, cuyo valor aproxi-mado ha sido estimado en más de tres millones de dólares ($3,000,000); (ii) no resolver diligentemente notificaciones regístrales sobre las escrituras presentadas; (iii) no contes-tar debidamente los requerimientos del señor Delgado Candelas para que cumpla con un itinerario de presenta-ciones que propusiera el mismo notario, y (iv) que a la fe-cha de la queja, aún no se había comunicado formalmente sobre el estado de la presentación de estas escrituras.(1)
De otra parte, el señor Delgado Candelas sostuvo que la no presentación de las escrituras en el Registro, tuvo como consecuencia que en dos (2) ocasiones el crédito a favor del Banco no estuviera asegurado y, además, tuviera que de-fenderse en una reclamación de daños. Por lo tanto, nos solicitó lo siguiente:
Entendemos que las consecuencias econórmicas [sic] a las que nos ha expuesto el Ledo. Vargas Cintrón son significativas y de tal magnitud que no nos deja otra alternativa que someter esta lamentable situación a vuestra consideración, de forma tal que se proceda con los trámites de rigor y se ordene al notario, *523o al Fondo de Fianza Notarial compense la pérdida econórmica [sic] ocasionada.
Así las cosas, el 12 de julio de 1999, la Secretaria de este Tribunal envió una copia de la queja al licenciado Vargas Cintrón. El 3 de agosto éste compareció, aceptó la no pre-sentación a tiempo de una serie de escrituras de constitu-ción de hipoteca y responsabilizó a los funcionarios de Popular Finance por no estar disponibles al momento del otorgamiento de las escrituras. El 30 de agosto de 1999, este Tribunal remitió una copia del expediente de la queja a la Directora de la Oficina de Inspección de Notarías, Leda. Carmen H. Carlos Cabrera. El 15 de junio de 2000, la licenciada Carlos Cabrera presentó su informe. En éste indicó que el licenciado Vargas Cintrón incumplió con la Ley Notarial de Puerto Rico y su Reglamento al autorizar instrumentos públicos en los que no se tomó la firma de los otorgantes dentro del mismo día natural del otorgamiento. También violó las disposiciones legales al expedir una co-pia certificada de instrumentos públicos que adolecían del requisito de las firmas y de las iniciales requeridas por ley.
En vista de lo anterior, la Directora recomendó que (i) se instruyera al señor Delgado Candelas a que dilucide su solicitud de remedios económicos contra el notario a través del procedimiento pertinente en el foro adecuado; (ii) se ordene al señor Delgado Candelas y al licenciado Vargas Cintrón a mantener informado al Tribunal sobre el estado de dichos procedimientos, si éstos se presentan, y (iii) se imponga al licenciado Vargas Cintrón las medidas discipli-narias que estime pertinentes en derecho por la violación a los Arts. 16, 28 y 34 de la Ley de Notarial de Puerto Rico, 4 L.P.R.A. sees. 2034, 2046 y 2052.
Mediante Resolución de 26 de junio de 2000, este Tribunal le concedió un término al licenciado Vargas Cintrón para que expusiera su posición sobre el Informe de la Directora. Luego de varias prórrogas el licenciado compa-*524reció el 28 de noviembre de 2000 mediante Moción en cum-plimiento de orden.
En cuanto a la primera y segunda recomendaciones del Informe de la Directora, el licenciado Vargas Cintrón nos indicó que el Popular Finance presentó en su contra una reclamación en daños y perjuicios en el Tribunal de Pri-mera Instancia, Sala Superior de Ponce, en el caso Civil Núm. JAC2000-0723 (601). Señaló que actualmente el caso está en la etapa de descubrimiento de prueba y que cada noventa (90) días presentará una moción informativa seña-lando la etapa procesal en la cual éste se encuentra.
Pasemos ahora a considerar las posibles violaciones a los Arts. 16, 28 y 34 de la Ley Notarial de 1987 de Puerto Rico, supra.
h-1 I — i
 Respecto a la ausencia de firmas e iniciales en la otorgación de documentos públicos, el Art. 16 de la Ley Notarial de Puerto Rico, según enmendada, dispone que “[l]os otorgantes y los testigos firmarán la escritura y ade-más estamparán las letras iniciales de su nombre y ape-llido o apellidos al margen de cada una de las hojas del instrumento, las cuales rubricará y sellará el notario”.
De otra parte, el Art. 28 de la Ley Notarial de Puerto Rico, supra, establece, en lo aquí pertinente, que “Mi no hubiere testigos, será innecesario que los comparecientes firmen el documento todos juntos en presencia del notario, sino que éste podrá recibir personalmente sus fir-mas en cualquier tiempo, dentro del mismo día natural del otorgamiento”. (Énfasis suplido.)
Finalmente, el Art. 34 de la Ley Notarial de Puerto Rico, supra, dispone, en lo aquí pertinente, que serán nulos aquellos instrumentos en los cuales “no aparezcan las firmas de las partes y testigos cuando deban hacerlo y la firma del notario”.
*525Así, pues, para que una escritura pública sea válida debe tener al final del documento la firma de los comparecientes y al margen de cada uno de los folios sus iniciales. Arts. 16 y 34 de la Ley Notarial de Puerto Rico, supra. La firma de los otorgantes constituye un requisito esencial de un instrumento público. Sucn. Santos v. Registrador, 108 D.P.R. 831, 837 (1979). Y, corresponde al notario el deber de tomarlas dentro del mismo día natural. In re Torres Olmeda, 145 D.P.R. 384 (1998). La omisión de tomar la firma e iniciales no sólo es una falta notarial grave y una violación a la fe pública de que están investidos los notarios, sino que además es causa de nulidad del instrumento público.(2) Véanse Art. 34 de la Ley Notarial de Puerto Rico, supra; In re Moreira Avillán, 147 D.P.R. 78 (1998).(3)
A tenor con lo antes esbozado, es forzoso concluir que es nulo un instrumento público en el cual los comparecientes no han firmado dentro del mismo día natural. El hecho de que se suplan las firmas omitidas con posterioridad al plazo provisto por ley, no subsana la falta; sólo pone de manifiesto la ineficacia del documento autorizado.
Por otro lado, expedir copias certificadas de instrumentos públicos que adolecen de las firmas y de las iniciales requeridas o en los que estos requisitos fueron suplidos con posterioridad al día natural fijado para el acto de otorgación y autorización viola, no sólo los ya mencionados artículos de la Ley Notarial de Puerto Rico, sino también los Cánones 35 y 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, los cuales exigen de todo abogado la since-*526ridad y honestidad, y le imponen el deber de preservar el honor y la dignidad de la profesión.
Además, al licenciado Vargas Cintrón aceptar que en muchas ocasiones el no tomar las firmas dentro del tér-mino que exige la Ley Notarial de Puerto Rico, atenta no sólo contra la ética profesional respecto al cumplimiento de las formalidades del instrumento público, sino también contra el deber de imparcialidad hacia las partes interesa-das en la transacción.
Finalmente, debemos señalar que en su moción en cum-plimiento de orden, el licenciado Vargas Cintrón reconoció y aceptó ante nos las faltas señaladas por el Informe de Directora y manifestó estar arrepentido de sus actuaciones. Este entiende que una sanción adecuada lo es el que se le prive indefinidamente del ejercicio de la notaría.
Por los fundamentos antes expuestos, se suspende al Ledo. Roberto Vargas Cintrón de forma inmediata y perma-nente de la práctica de la notaría. Se ordena al Alguacil de este Tribunal que incaute el sello y la obra notarial, de-biendo entregarlos a la Directora de la Oficina de Inspec-ción de Notarías para la correspondiente investigación e informe. Además, se le impone al licenciado Vargas Cintrón el deber de notificar a todos sus clientes de su presente in-habilidad como notario, y les devuelva cualquiera honora-rios recibidos por trabajos no realizados. Finalmente, de-berá certificarnos en treinta (30) días el cumplimiento de estos deberes.

Se dictará la correspondiente sentencia.


(1) El Sr. Rafael Delgado Candelas alegó que su compañía contrató al Ledo. Roberto Vargas Cintrón como notario para otorgar escrituras de hipotecas, traspaso de dominio, pagarés, contrato de prenda y la presentación en el Registro de la Pro-piedad de las escrituras otorgadas.


(2) Hay que distinguir el caso de autos de lo resuelto en In re González Maldonado, 152 D.P.R. 871 (2000). En el caso antes mencionado, expresamos que la falta de iniciales es causa de anulabilidad. En el caso de autos, la omisión es causa de nulidad porque no se tomó la firma.


(3) In re Moreira Avillán, 147 D.P.R. 78 (1998), se resolvió bajo la antigua Ley Notarial de Puerto Rico.